Citation Nr: 1608741	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  12-24 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Evaluation of residuals of left knee surgery, rated as 10 percent disabling prior to January 14, 2015.

2.  Evaluation of residuals of left knee surgery, rated as 30 percent disabling from January 14, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had service from February 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In December 2015, the Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

In a December 2015 statement, the Veteran indicated his desire to withdraw the appeal seeking an increased rating for residuals of left knee surgery.


CONCLUSIONS OF LAW

The criteria for withdrawal of a Substantive Appeal pertinent to the issue of evaluation of residuals of left knee surgery, rated as 10 percent disabling prior to January 14, 2015, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

The criteria for withdrawal of a Substantive Appeal pertinent to the issue of evaluation of residuals of left knee surgery, rated as 30 percent disabling from January 14, 2015, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

In the present case, the Veteran has clearly expressed his intent to withdraw his appeal seeking an evaluation in excess of 10 percent for residuals of left knee surgery prior to January 14, 2015 and in excess of 30 percent from January 14, 2015.  The Veteran notified VA in a December 2015 Statement in Support of Claim that he was withdrawing his appeal.  The Veteran signed and dated the VA Form 21-4138.  No further correspondence has been received from the Veteran that indicates the Veteran's withdrawal of his appeal is not valid.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  


ORDER

The appeal as to entitlement to an evaluation in excess of 10 percent for residuals of left knee surgery prior to January 14, 2015 is dismissed.

The appeal as to entitlement to an evaluation in excess of 30 percent for residuals of left knee surgery from January 14, 2015 is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


